Citation Nr: 1545844	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  96-00 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent prior to November 17, 2003 for low back strain with herniated nucleus pulposus L5-S1 (HNP).

2. Entitlement to a temporary total rating beginning in December 1993 for surgery and/or convalescence for a low back strain with HNP.

3. Entitlement to a temporary total rating beginning in March 2000 for surgery and/or convalescence for a low back strain with HNP.

4. Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU), to include on an extraschedular basis from June 2001 to November 2003.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from July 1982 to May 1986, with subsequent active duty for training from January 1987 to June 1987.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO). 

In October 2013, the Board denied the claim of entitlement to a disability rating in excess of 20 percent prior to November 17, 2003 for low back strain with HNP and remanded the TDIU claim for additional development and adjudicative action. The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court). The Veteran and VA filed a March 2015 Joint Motion for Remand (JMR) with the Court. In a March 2015 Order, the Court remanded the claim to the Board for compliance with the instructions in the JMR. The JMR specifically stated that the Veteran did not intend to pursue a claim of entitlement to a disability rating in excess of 40 percent, effective November 17, 2003 for low back strain with HNP. In the interim, the RO continued to deny TDIU.

This appeal was processed using electronic documents from the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. 

The issue of entitlement to a TDIU from June 2001 to November 16, 2003 on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. Throughout the period on appeal beginning on February 26, 1993, the Veteran's low back strain with HNP was severe, and manifested as recurring attacks with little intermittent relief. 

2. Effective November 17, 2003, the Veteran was unable to obtain or maintain substantially gainful employment due to service-connected disabilities.  


CONCLUSIONS OF LAW

1. For the rating period from February 26, 1993 to November 16, 2003, the criteria for a higher initial rating of 40 percent but no higher for low back strain with HNP were approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295 (1993); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5293 (in effect as of September 23, 2002) (2003); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5003, 5237, 5243 (in effect as of September 26, 2003) (2015). 

2. The criteria for entitlement to TDIU are satisfied from November 17, 2003. 
38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.3, 4.15, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Court has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in letters sent in October 2003, August 2008, and November 2013.

All available relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible. The evidence of record includes the Veteran's Report of Separation Form (DD Form 214), service treatment records, service personnel records, VA medical records, private medical records, and lay statements from the Veteran.

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished, and the VA medical examination reports and VA medical opinions are factually informed, medically competent, and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The AOJ substantially complied with the Board's October 2013 remand directives for the Veteran's TDIU claim. Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required). The AOJ notified the Veteran of the possibility of submitting lay statements, obtained and associated updated VA treatment records, scheduled the Veteran for a VA medical examination, and readjudicated the claim. The AMC has complied with the Board's instructions.`

All necessary assistance has been provided to the Veteran. The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim. The Board is unaware of any such evidence.

Disability Ratings

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10. The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1. The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

The Schedule assigns DCs to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3. The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs-a practice known as pyramiding-is prohibited. Id.; see 38 C.F.R. § 4.14.

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. If there is disagreement with the initial rating assigned following a grant of service connection (i.e., a higher initial rating claim), separate ratings can be assigned for separate periods of time, based upon the facts found. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Low Back Strain with HNP

The Veteran's service-connected low-back strain with HNP has been rated as 20 percent disabling from February 26, 1993 to November 16, 2003. The Board presently grants a 40 percent rating for the time period.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record. Burton v. Shinseki, 25 Vet. App. 1 (2011). 

There is a general rule against the "pyramiding" of benefits. See 38 C.F.R. § 4.14; see also Brady v. Brown, 4 Vet. App. 203, 206 (1993). However, a Veteran is entitled to separate disability ratings for different manifestations of the same disability when the symptomatology of one manifestation is not duplicative or overlapping of the symptomatology of the other manifestations. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

During the pendency of the Veteran's appeal, the criteria for rating spine disabilities were amended twice. Effective September 23, 2002, VA revised the criteria for diagnosing and evaluating intervertebral disc syndrome (IVDS). 67 Fed. Reg. 54,345 (Aug. 22, 2002). Effective September 26, 2003, VA revised the criteria for evaluating general diseases and injuries of the spine. 68 Fed. Reg. 51,454 (Aug. 27, 2003). At that time, VA also reiterated the changes to Diagnostic Code 5293 (now reclassified as Diagnostic Code 5243) for IVDS. 

The VA General Counsel has held that where a law or regulation changes during the pendency of a claim for increased rating, the Board should first determine whether application of the revised version would produce retroactive results. In particular, a new rule may not extinguish any rights or benefits the claimant had prior to enactment of the new rule. VAOPGCPREC 7-2003 (Nov. 19, 2003). 

However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g), can be no earlier than the effective date of that change. The VA can apply only the earlier version of the regulation for the period prior to the effective date of the change. 

Prior to September 23, 2002, limitation of motion of the lumbar spine was rated as 10 percent disabling when slight, 20 percent disabling when moderate, and 40 percent disabling when severe. 38 C.F.R. § 4.71a, Diagnostic Code 5292 (1993). 

Prior to September 23, 2002, IVDS was evaluated as 10 percent disabling when mild; 20 percent disabling when moderate, with recurring attacks; 40 percent disabling when severe, with recurring attacks and little intermittent relief; and 60 percent disabling when pronounced; with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief. 38 C.F.R. § 4.71a, Diagnostic Code 5293 (1993). 

Diagnostic Code 5295 provided a 10 percent rating for lumbosacral strain with characteristic pain on motion; a 20 percent rating for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position; and a maximum evaluation of 40 percent for severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion. 38 C.F.R. § 4.71a, Diagnostic Code 5295 (1993).

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6. The use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

Effective September 23, 2002, IVDS is evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation. IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months (60 percent); with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent); with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months (20 percent); and with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months (10 percent). 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003). 

"[A]n incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician." 38 C.F.R. § 4.71a (Diagnostic Code 5243, Note 1).

Effective September 26, 2003, the schedule for rating spine disabilities was changed to provide for the evaluation of all spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine, unless the disability is rated under the Formula for Rating IVDS Based on Incapacitating Episodes (renumbered as Diagnostic Code 5243). The General Rating Formula for Diseases and Injuries of the Spine provides for assignment of a 40 to 100 percent evaluation for unfavorable ankylosis of the spine. Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25. The incapacitating episode rating scheme set forth in Diagnostic Code 5243 is nearly the same as that utilized in the 2002 version of Diagnostic Code 5293. 

The current rating criteria define normal range of motion for the various spinal segments for VA compensation purposes. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion. See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51, 454 (Aug. 27, 2003). 

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis of the lumbar spine or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 IVDS. 

Under the current general rating formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 

Unfavorable ankylosis of the entire spine..................100 

Unfavorable ankylosis of the entire thoracolumbar spine ......................................................................................50 

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbarspine.......................................................40 

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine..............................................................................30 

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis........................................................................20 

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height............................................................................10 

Note 1 to this provision provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. Id.

Note 2 provides that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. Id.

Note 3 provides that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note 2. Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. Id.

Note 4 provides that each range of motion measurement should be rounded to the nearest five degrees. Id.

Note 5 provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. Id.

Note 6 provides that disability of the thoracolumbar and cervical spine segments will be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. Id.

IVDS should be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25. The Formula for Rating IVDS based on incapacitating episodes remains as stated above and was not changed in September 2003. 

The Veteran's service-connected low back strain with HNP is evaluated as 20 percent disabling from February 26, 1993 to November 16, 2003 pursuant to DC 5293. On this review, the Board finds that for the period in question, his back disorder manifested as contemplated in the criteria for a 40 percent evaluation in the cited rating code.

The Veteran's January 14, 1993 medical certificate shows that he had a muscle spasm in the left paraspinal area, no lumbar spine tenderness, normal sensory and strength left leg, and he was prescribed Percocet. His January 1993 St. Joseph's Hospital record shows that he was diagnosed with low back pain and underwent a lumbar myelogram. The lateral view demonstrated a slight effacement of the anterior thecal sac at the L5-S1 level. Mild levoscoliosis of the lumbar spine was demonstrated. The Veteran's December 10-17, 1993 VA treatment records show that he underwent a L5-S1 discectomy. He had a positive Valsalva test with pain bilaterally and no paresthesias. His MRI showed a large L5-S1 HNP to the left side. His March 17, 1994 VA medical certificate shows that he was treated for low back pain. His October 20, 1994 VA treatment record shows that he had decreased sensation to his left lower extremity. The Veteran's gait was disturbed because he dragged his left lower extremity. His left lower extremity straight leg raise showed 4/5. His December 22, 1994 VA treatment record showed pain in the low back on a 30 degree leg raise on the right, 45 degrees on the left. He walked with a near normal gait. 

During his July 1995 RO hearing, the Veteran testified that he missed work from December 1993 through mid-February 1994 for his spine surgery. He was seen at  VA every one to two months for his low back. He was prescribed and taking Percocet for the pain. He was unable to sit more than an hour to an hour and a half and was only able to stand for an hour or two. The Veteran reported every day radiating pain. He was unable to play tennis or racquetball. He had muscle spasms two to three times a week. 

The Veteran's August 8, 1995 VA radiology report showed disc collapse and desiccation at L5-S1 in keeping with degenerative disc disease. He had normal signal intensity of the vertebral bone marrow and remaining disc. There was no evidence of spinal stenosis or disc herniation. The Veteran's February 22, 2001 B.F.M.C. records show that the Veteran had increased pain with prolonged standing, sitting, walking or in cold weather. The Veteran was unable to walk one block. The Veteran reported sometimes waking up due to the pain. He used a cane, and his gait was antalgic. He had minimal tenderness, trunk flexion to about 75 degrees, straight leg raise was positive at about 40 degrees on the left side and negative on the right side. He had prominent degenerative end plate signal marrow change and prominent thecal sac deformity and foraminal narrowing identified. The Veteran's treatment records show four epidural steroid injections in February and March 2001. The Veteran's April and June 2002 private treatment records show that he had a spinal cord stimulator implanted for failed back surgery syndrome. 

The Veteran was provided VA medical examinations in August 1995 and May 1998. Although primarily directed towards the pending question of whether his then-non-service-connected HNP was related to his service-connected lower back strain, in August 1995, his forward flexion was 70 to 80 degrees, his lateral flexion was limited to 10 degrees, and his right lateral flexion was 15 to 20 degrees. In May 1998, the Veteran's flexion was 80 degrees, his extension was 25 degrees, his rotation was 25 degrees, and his lateral bending was 20 degrees. However, these records and those approximate indicate that the Veteran complained of severe pain.

The Veteran's low back strain with HNP has manifested as severe IVDS with recurring attacks and little intermittent relief throughout the period on appeal, entitling him to a 40 percent disability rating. The Veteran would not be entitled to a higher 60 percent rating without showing pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc and little intermittent relief, IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, or ankylosis. Therefore, a higher disability rating is not warranted.

Extra-Schedular Consideration

The Board has considered whether the evaluation of the Veteran's service-connected low back strain with HNP should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the VA Schedule for Rating Disabilities are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not complete account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. When an assigned rating is deemed inadequate, the case may be referred for extraschedular consideration. Id.

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. This first element is a threshold element and requires the Board to compare the severity and symptomatology of the claimant's service-connected disability with the rating-schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating. Id.

Referral for extraschedular consideration is not warranted for the Veteran's service-connected low back strain with HNP.

A comparison of the Veteran's current low back strain with HNP symptoms and the relevant rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedule standards." 38 C.F.R. § 3.321(b). The Veteran's low back strain with HNP is manifested as recurring attacks with little intermittent relief and loss of lateral motion with osteoarthritic changes and narrowing or irregularity of the joint space.
These symptoms are compensated and accounted for in the Veteran's schedular rating. See Thun, 22 Vet. App. at 115.

In summary, the available schedular evaluations are adequate to rate the Veteran's low back strain with HNP; consequently, the first step of the inquiry is not satisfied.  Id. In the absence of this threshold finding, there is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization. See id. at 118-19. Thus, the schedular criteria are adequate to rate the Veteran's service-connected disorder and referral for extraschedular consideration is not warranted.


TDIU

In its last-issued Supplemental Statement of the Case dated January 2014, the RO denied the Veteran a total rating. The Board presently grants the benefit, effective November 17, 2003. Given the Board's granting of a 40 percent rating for the back disability effective February 26, 1993, the issue of whether a total rating may be granted prior to November 2003 on an extraschedular basis will be remanded. 

The issue of a total disability rating based on individual unemployability is not a separate claim for benefits, rather, it involves an attempt to obtain an appropriate rating for a disability or disabilities. See 38 C.F.R. §§ 3.340, 4.16 (2015); see also Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009). Total disability exists when an impairment of mind or body is sufficiently incapacitating that it prevents the average person from securing or following a substantially gainful occupation. 38 C.F.R. §§ 3.340, 4.15. Substantially gainful employment is defined as work that is more than marginal and permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. See 38 C.F.R. § 4.16(a). When considering whether the Veteran's disabilities meet this requirement, disabilities affecting a single body system will be considered as one disability. Id.

Where a Veteran meets the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a), the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

During his November 2003, VA medical examination, the Veteran reported that he stopped working full time in June 2001 due to his service-connected disabilities.

The Veteran is service-connected for low back strain with HNP, now rated as 40 percent disabling for the entire appellate period; radiculopathy of the left lower extremity, rated as 20 percent disabling from November 17, 2003; duodenitis with irritable bowel syndrome, rated as 10 percent disabling for the entire appellate period; left shoulder dislocation, rated as 0 percent disabling from May 1986 and 10 percent disabling from May 2001; radiculopathy of the right lower extremity, rated as 10 percent disabling from November 17, 2003; and erectile dysfunction, rated as 0 percent disabling. From June 2001 to November 16, 2003, the Veteran did not meet the percentage requirements for eligibility to receive TDIU benefits. 38 C.F.R. § 4.16(a). 

Since November 17, 2003, the Veteran has had a combined disability rating of 70 percent. Therefore, the Veteran meets the percentage requirements for eligibility to receive TDIU benefits. 38 C.F.R. § 4.16(a). Consequently, the remaining question is whether his service-connected disabilities preclude substantially gainful employment. The ability to work sporadically or just a few hours a day is not considered to be substantially gainful employment. Moore v. Derwinski, 1 Vet. App. 356, 358 (1991). Additionally, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by non-service-connected disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.341, 4.16(a), 4.19 (2014). 

In December 2013, the Veteran was provided multiple VA medical examinations in connection with his service-connected disabilities. The examiner noted that the Veteran would need to take frequent breaks, had limitations with standing and walking. The examiner also stated that the Veteran would need to avoid lifting, pushing, or pulling heavy objects. The examiner also noted that, because of his use of narcotics for pain control and his need to use a cane, he would need to work in a safe environment. The examiner further noted that the Veteran would need to avoid going up and down stairs, need to park relatively close to the door and be close to bathrooms. Although a medical opinion is probative it is not dispositive and is not required. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013). The ultimate responsibility for this determination is placed with VA adjudicators and not upon a medical examiner. Id. 

Assessing the effect of the Veteran's combination of service-connected disabilities, including the limitations imposed upon the Veteran's ability to work by his service-connected disabilities and resolving the benefit of the doubt in favor of the Veteran, he is entitled to TDIU as of June 2001. See Geib v. Shinseki, 733 F.3d at 1354. As the Veteran was working full time prior to that date, TDIU earlier than June 2001 must be denied as a matter of law.


ORDER

A disability rating of 40 percent but no greater effective February 26, 1993 for service-connected low back strain with HNP is granted.

A total disability rating based on individual unemployability effective November 17, 2003 is granted.




REMAND

From June 2001 to November 16, 2003, the Veteran did not meet the percentage requirements for eligibility to receive TDIU benefits. 38 C.F.R. § 4.16(a). However, the record indicates that the Veteran stopped working in June 2001.  

An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability. 38 C.F.R. § 4.16(b). If a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. 
§ 4.16(a), rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability. 38 C.F.R. § 4.16(b). Bowling v. Principi, 15 Vet. App. (2001); Fanning v. Brown, 4 Vet. App. 225 (1993). 

Further, in December 1993 and March 2000, the Veteran underwent surgical procedures to relieve the formerly non-service-connected herniated nucleus pulposus. The disorder is now service-connected. On remand, the RO will obtain any evidence and take appropriate adjudicative action towards consideration of claims for temporary total ratings.  38 C.F.R. §§ 4.29 and 4.30. 

Accordingly, the case is REMANDED for the following action:

1. Refer the claim to the Director of VA's Compensation and Pension Service for consideration of entitlement to TDIU in accordance with 38 C.F.R. 
§ 4.16(b) for the period from June 2001 to November  2003. 

2. Obtain any evidence from the Veteran or through his counsel; and any and all other evidence not of record relevant to the Veteran's December 1993 and March 2000 surgical procedures for the now service-connected herniated nucleus pulposus and adjudicate claims for temporary total ratings. 

3. If any of the claims are denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


